NOTE: This order is nonprecedential.

United States Court of Appeals
for the Federal Circuit

ROBERT HASH, GERLENE HASH,
WILLIAM DON LAKEY, AND NANCY HAWKINS,
Plaintiffs-Appellees,

V.

UNITED STATES,
Defendant-Appellant.

2012-1453

Appea1 from the United States District Court for the
District of Idaho in consolidated case nos. 99-CV-0324 and
99-CV-0603, Judge Mikel H. Williams. ~

ON MOTION

0 R D E R

The United States moves to dismiss its appeal.
Upon consideration thereof,

IT ls ORDERED THAT:

(1) The motion is granted The appeal is dismissed.
(2) Each side shall bear its own costs.

ROBERT HASH V. US 2

FoR THE CoURT

AUG 22 2913 /S/ Jan Horbaly
Date J an Horbaly
Clerk

cc: Cecilia Fex, Esq.
Robert P. Stockman, Esq.

s21
Issued As A Mandate:  2 2 

u.acounfl»'F-§P\=e¢assoa
1145 \=enznm ccncun

. AUG 22'2012
JAN HOHBALY
CLERK